Citation Nr: 1426507	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  06-26 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant, her daughter, and son-in-law


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1953 to June 1963.  He died in May 2005.  The Appellant is his widow (surviving spouse).  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Appellant, her daughter, and son-in-law testified in support of the claim at a May 2007 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  In June 2007, as she had indicated during her Travel Board hearing, the Appellant submitted additional medical evidence in support of her claim and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board subsequently, in October 2007 and November 2010, remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

In March 2012, the Board issued a decision denying the claim, and the Appellant appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  She was represented in her appeal to the Court by a private attorney, who continues to represent her before VA.  In an April 2013 single-judge memorandum decision, the Court vacated (set aside) the Board's March 2012 decision and remanded the claim to the Board for further proceedings consistent with the Court's opinion, including a new medical examination and opinion, as the Court determined that the medical opinions then of record were insufficient to decide the claim.


In December 2013, to comply with the Court's decision, the Board requested a medical expert opinion from a specialist in thoracic surgery with the Veterans Heath Administration (VHA), and the designee provided this opinion in April 2014.  38 C.F.R. § 20.901(a).  The Appellant and her attorney were provided a copy of the opinion (including the letter requesting it) pursuant to 38 C.F.R. § 20.903(a), and the attorney submitted additional argument in response, as well as an additional private medical opinion later that same month.  This additional evidence in the way of the VHA medical expert opinion, as well as the private medical opinion coming to similar conclusions, provides the supporting evidence needed to now grant rather than again deny this cause-of-death claim.


FINDING OF FACT

The medical and other evidence is now at least in relative equipoise, if not entirely favorable to the claim, concerning whether the service-connected residuals of the Veteran's fourth and fifth rib fractures with an elevated hemidiaphragm contributed substantially or materially to his eventual death from respiratory failure, pneumonia, and lung cancer.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for the cause of his death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant with development of a pending claim for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the Board's grant of this claim, however, no discussion of whether there has been compliance with the VCAA is required.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Under VA law, in order to establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by his service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  Moreover, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The record now probatively substantiates service connection for the cause of the Veteran's death.  The evidence preceding the April 2014 VHA medical expert opinion established that the immediate cause of death was respiratory failure due to or as a consequence of pneumonia, with lung cancer as the underlying cause, and emphysema (in the way of chronic obstructive pulmonary disease (COPD)) as a significant condition contributing to death but not resulting in the underlying cause.  During his lifetime the Veteran had established his entitlement to service connection for residuals of fourth and fifth rib fractures, with elevated hemidiaphragm.  Despite favorable indication in a series of letters dated in January 2006, June 2007, and January 2009 from a former private treating physician on the subject of whether the cause of death was related to military service, there was also an October 2008 VA examiner's opinion (with April 2009 addendum) strongly grounded in review of the medical history that found to the contrary.

The Board since has obtained the VHA medical expert opinion to resolve this discrepancy, which in several respects posits that incidents of service were contributing factors to the eventual cause of death.  Following a comprehensive clinical history review, the designated VHA specialist found that the Veteran's service-connected right diaphragmatic hernia was not the primary cause of his death.  Rather, according to this VHA specialist, the Veteran "died from respiratory failure, primarily from complications of lung cancer and its treatment."  Furthermore, "[s]evere COPD from smoking caused more lung dysfunction than the rigid right chest/diaphragmatic hernia."  Despite this, however, the examiner stated that the rigid right chest and non functional right lower and middle lobes, while not the primary cause of the Veteran's death, "likely hastened death" and "likely rendered [him] less capable of resisting the effects of lung cancer treatment."

Additionally, as previously mentioned, the Appellant-widow submitted a contemporaneous April 2014 private medical opinion from C.D., MD, FACS, concluding that the Veteran's service-connected diaphragmatic hernia not only led to "decreased lung function and pulmonary disability . . . but also contributed to his development of pneumonia and significantly limited his ability to recover from pneumonia, thereby hastening his death."  Ultimately, the private physician stated, the complete loss of function of the right diaphragm, due to his injury in service, impaired his ability to clear secretions by coughing, his ability to fully expand his lungs, and his ability to prevent atelectasis and pneumonia."  Although this commenting private physician conceded the Veteran's diaphragm injury did not cause the cancer in his left lung, he found that "the rapidity of his decline in pulmonary function was related to ALL factors:  including his smoking (COPD), his lung cancer, AND his relative lack of function of his right diaphragm."  This private physician further stated that, although "his pneumonia may have been more related to his radiation, his chemotherapy, his lung cancer, or his COPD," his inability to maintain his lung function despite these other complications was "definitely affected" by his service-connected diaphragm condition, which was undoubtedly a significant contributing factor in his rapid decline and ultimate death."

So while it cannot be said that the Veteran's service-connected right diaphragm disability actually caused his death, the private physician's opinion, along with the findings of the examining VHA medical specialist citing the Veteran's diaphragm disability as a factor hastening his eventual death, nonetheless confirm this service-connected disability was a substantial or material contributing factor.  Hence, resolving all reasonable doubt in the Appellant-widow's favor, the Board concludes that service connection is warranted for cause of death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.312.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

This claim of entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


